Citation Nr: 0837684	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  07-24 999	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error in a June 2007 
Board of Veterans' Appeals (Board) decision that denied 
entitlement to an increased evaluation for post-operative 
right inguinal hernia.



REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1969 to 
December 1970.  He is the moving party in this matter, which 
comes to the Board of Veterans' Appeals (Board) from an 
August 2007 motion alleging clear and unmistakable error 
(CUE) in a June 2007 Board decision.  


FINDINGS OF FACT

1.  In a June 2007 decision, the Board denied entitlement to 
a disability rating in excess of 10 percent for a service 
connected postoperative right inguinal hernia.  

2.  The Board's finding, in its June 2007 decision, that the 
postoperative healed right inguinal hernia had not recurred, 
did not require support by a belt or a truss, and was not 
exhibited by hernia protrusion did not contain clear and 
unmistakable error, based on the evidence of record.  


CONCLUSION OF LAW

The Board's June 2007 decision to deny an appeal for 
entitlement to an increased evaluation for service connected 
postoperative right inguinal hernia is not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 7111 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.1400-20.1411 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act (VCAA), enacted on 
November 9, 2000, eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, & 5126 (West 2002).  The United States Court of Appeals 
for Veterans Claims (Court) has held that the VCAA is not 
applicable to motions for revision of a rating or Board 
decision on grounds of CUE.  Juarez v. Principi, 16 Vet. 
App. 518, 520-21 (2002) (per curiam order); Parker 
v. Principi, 15 Vet. App. 407, 412 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001).  

Background

Service treatment records show that the moving party was 
diagnosed with a right inguinal hernia while in service in 
May 1969 and treated by surgery in June 1969.  
He first filed a claim for service connection for residuals 
of a postoperative right inguinal hernia in June 1988.  A 
November 1988 RO rating granted service connection for a 
right inguinal hernia and awarded a 100 percent temporary 
evaluation from June, 9, 1988 and 0 percent schedular 
evaluation from August 1, 1988.  

The moving party filed a claim for an increase in February 
1991, submitting private medical records from the same month 
showing surgery for a recurrent right inguinal hernia repair 
with Gore-Tex mesh insertion.  A March 1991 RO rating awarded 
100 percent evaluation from February 2, 1991 and 0 percent 
from April 1, 1991.  He filed a notice of disagreement in 
August 1991, and submitted a July 1991 letter in which his 
doctor describes the right inguinal hernia repair and follow 
up.  In January 1992, the RO issued a denial of an increase 
of the 0 percent evaluation.  

The moving party filed another claim for an increase in 
August 2004.  A February 2005 VA medical examination report 
shows that no hernia was present and the diagnosis was 
"repaired right inguinal hernia with mild residual effect; 
right inguinal scar."  No effect was noted on daily 
activities.  A May 2005 RO rating shows a continuation of a 
0 percent evaluation for the service connected right inguinal 
hernia.  He filed a May 2005 notice of disagreement and a 
formal appeal in July 2005, indicating that the right 
inguinal hernia had worsened.  

Another VA examination report, from November 2005, shows that 
both medical records and the claims file were reviewed.  The 
report states that since the February 2005 examination the 
moving party reported having constant burning and pain to the 
right inguinal hernia area, which he also claimed was 
bulging.  The report notes his history of right inguinal 
hernia repair in 1990, 1984, and 1970.  It states that the 
right inguinal hernia is present but there is no true hernia 
protrusion (not observed or palpated even with straining or 
cough).  The hernia was noted as being previously repaired, 
but as not being remediable and operable.  The hernia was 
found to be healed and not recurrent.  No truss or belt was 
indicated.  The hernia's effect on the daily activities of 
exercise and recreation was noted as mild.  

A January 2006 RO rating decision awarded an evaluation of 
10 percent.  The moving party submitted a March 2006 
statement contending that a higher evaluation was warranted 
because he had already shown that his right inguinal hernia 
was recurrent and irremediable.  

After providing the moving party and his representative an 
opportunity to provide additional evidence and argument, the 
Board issued a decision in June 2007.  The Board held that 
his right inguinal hernia residuals were currently manifested 
by a postoperative healed right inguinal hernia without 
recurrence or evidence of protrusion and did not require 
support by a belt or truss.  The June 2007 Board decision 
became final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

In August 2007 the moving party submitted both this motion 
for CUE and a motion for reconsideration.  In October 2008, 
the motion for reconsideration was denied.  

Legal Criteria

In Fugo v. Brown, 6 Vet. App. 40 (1993), overruled in part by 
Simmons v. Principi, 17 Vet. App. 104 (2003) (only to the 
extent that it is more appropriate to dismiss without 
prejudice rather than deny CUE claims that fail pleading 
specifications), the Court stated that CUE is the kind of 
legal or factual error that when called to the attention of 
later reviewers compels the conclusion, to which reasonable 
minds could not differ, that the result would have been 
manifestly different but for the error.  Id. at 43.  To 
reasonably raise CUE, there must be some degree of 
specificity as to what the alleged error is, and unless it is 
the kind of error that, if true, would be CUE on its face, 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the error.  Id. at 44.  
Simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Id.

The Board has original jurisdiction to consider motions for 
revision of prior BVA decisions.  Motions should be filed at 
the Board, but requests filed elsewhere within VA and 
transmitted to the Board shall be treated as if filed at the 
Board.  38 C.F.R. § 20.1404(c), (d) (2008).  A CUE motion may 
be filed at any time.  The motion is not an appeal; 
therefore, it is not subject to the provisions of Part 19 or 
Part 20 that relate to the processing and disposition of 
appeals.  See 38 C.F.R. §§ 20.1402, 20.1411 (2008).

The regulations codify the current requirements for a CUE 
motion that the Court has defined for motions of CUE in RO 
rating decisions.  See Russell v. Principi, 3 Vet. App. 310 
(1992); Damrel v. Brown, 6 Vet. App. 242, 245 (1994). Thus, 
38 C.F.R. § 20.1403(a) and (c) define CUE:  

1.  It is the kind of error, of fact or of law, 
that when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result 
would have been manifestly different, but for the 
error.  38 C.F.R. § 20.1403(a) (2008).  
2.  Generally, either the correct facts, as they 
were known at the time, were not before the Board, 
or the statutory and regulatory provisions extant 
at the time were incorrectly applied.  Id.  
3.  It is an error in the Board's adjudication of 
the appeal which, had it not been made, would have 
manifestly changed the outcome when it was made.  
38 C.F.R. § 20.1403(c) (2008).  

Further, CUE is an error that is not debatable, such that 
reasonable minds could only conclude that the original 
decision was fatally flawed.  Russell v. Principi, 3 Vet. 
App. at 313-314.  Additionally, 38 C.F.R. § 20.1403(d) and 
(e) give examples of situations that are not CUE.  CUE is 
not:  

1.  Changed medical diagnosis.  38 C.F.R. 
§ 20.1403(d)(1) (2008).  
2.  Failure to fulfill the duty to assist.  
38 C.F.R. § 20.1403(d)(2) (2008).  
3.  Disagreement as to how the facts were weighed 
or evaluated.  38 C.F.R. § 20.1403(d)(3) (2008).  
4.  Change in interpretation of a statute or 
regulation.  38 C.F.R. § 20.1403(e) (2008).  

38 C.F.R. § 20.1403(c) also indicates that, where it is not 
absolutely clear that a different result would have ensued, 
but for the error, the error complained of cannot be CUE.  No 
new evidence will be considered, 38 C.F.R. § 20.1405(b), and 
the law precludes remands or other referral for the purpose 
of deciding the motion.  38 U.S.C.A. § 7111(e) (West 2002).  

The Board's consideration of the CUE motion must be based on 
the record that existed when the prior decision was made, 
38 C.F.R. § 20.1403(b), unless the Board decision was decided 
on or after July 21, 1992.  In those cases, the record 
technically includes matter possessed by VA not later than 90 
days before the file was transferred to the Board, provided 
that the documents could reasonably be expected to be part of 
the record.  38 C.F.R. § 20.1403(b)(2) (2008).  

The benefit of the doubt provisions of 38 U.S.C.A. § 5107(b) 
are not applicable in CUE motions.  38 C.F.R. § 20.1411(a) 
(2008).  In fact, the movant bears the burden of presenting 
specific allegations of error that would amount to CUE.  See 
38 C.F.R. § 20.1404(b) (2008).  Thus, for a moving party to 
make a successful CUE showing is an extremely difficult 
burden.  

Analysis

In this claim, the moving party alleges that there was clear 
and unmistakable error in a June 2007 Board decision that 
denied entitlement to an increased evaluation for a service 
connected postoperative right inguinal hernia.  The moving 
party asserts the evidence confirms the residuals of service 
connected post-operative right inguinal hernia are 
irremediable and meets the rating criteria for a 30 percent 
evaluation under diagnostic code (DC) 7338.  38 C.F.R. 
§ 4.114 (2008).  

To receive an evaluation of 30 percent under DC 7338, the 
status of the inguinal hernia must be:  "Small, 
postoperative recurrent, or unoperated irremediable, not well 
supported by truss, or not readily reducible."  Id.  

The Board does not find CUE in the June 2007 Board decision.  
Neither VA examination report (in February 2005 and November 
2005) shows that the moving party satisfied the diagnostic 
code for an increase.  Although the November 2005 report 
showed that the right inguinal hernia was not remediable or 
operable, it indicated no truss.  The November 2005 report 
also showed the hernia was not recurrent and did not 
protrude.  

A careful parsing of the diagnostic code is important.  Even 
though the report shows, just as the moving party asserts, 
the postoperative right inguinal hernia is not remediable or 
"irremediable", this fact alone does not meet the 
requirement for an increased evaluation of 30 percent.  One 
other thing must be present besides the irremediable 
requirement:  A truss, not well supported.  Again, it was 
indicated that neither a truss nor a belt was necessary for 
support on the November 2005 VA examination report.  It was 
reported that the hernia was not recurrent, and there was no 
indication that the hernia was not reducible, in fact, no 
hernia protrusion was observed.  

The Board does not find CUE in the June 2007 decision.  As a 
result, any error analysis under 38 C.F.R. § 20.1403(c) or 
Fugo, supra, is unnecessary.  The claim of clear and 
unmistakable error in the Board decision of June 2007 that 
denied entitlement to an increased evaluation for service 
connected postoperative right inguinal hernia is without 
merit and must be denied.  



ORDER

The motion to revise or reverse the Board's June 2007 
decision not to award an increased evaluation for a service 
connected postoperative right inguinal hernia, on the basis 
of CUE, is denied.  



                       
____________________________________________
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs



